United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-3260
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Southern District of Iowa.
Matthew Allan Acosta,                   *
                                        *       [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: June 8, 2009
                                Filed: June 29, 2009
                                 ___________

Before MURPHY, ARNOLD, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

      Matthew Acosta was convicted of trafficking in fifty grams or more of crack
cocaine and possessing firearms in furtherance of drug trafficking. See 21 U.S.C.
§ 841(a)(1), (b)(1)(A); 18 U.S.C. § 924(c). The drug offense carried a minimum
sentence of ten years, see 21 U.S.C. § 841(b)(1)(A), and the firearms offense carried
a minimum sentence of five years, see 18 U.S.C. § 924(c)(1)(A)(i); the district court1
imposed the minimum sentence on both counts and ordered the sentences to run
consecutively, see 18 U.S.C. § 924(c)(1)(D). Although 18 U.S.C. § 924(c)(1)(A)

      1
        The Honorable John A. Jarvey, United States District Judge for the Southern
District of Iowa.
clearly requires that sentences imposed for acts that it proscribes be "in addition to"
the sentence for the relevant predicate offense, Mr. Acosta nevertheless argues that
this provision does not apply if the predicate offense carries a minimum sentence
greater than the one to which his firearms offense subjected him. He bases his
argument on the prefatory language in § 924(c)(1)(A) that makes the section
inapplicable if "a greater minimum sentence is otherwise provided." He maintains that
since his predicate drug offense carried a greater mandatory minimum sentence than
§ 924(c)(1)(A) provides, the latter is inapplicable.

       We have, as Mr. Acosta recognizes, already rejected the argument that he
advances, on the ground that the prefatory language is referring only to minimum
sentences for the firearms-related conduct that § 924(c)(1) or some other statute
proscribes. See United States v. Alaniz, 235 F.3d 386, 388-89 (8th Cir. 2000), cert.
denied, 533 U.S. 911 (2001). Our Alaniz case specifically held that § 924(c)(1)(A)
"requires a consecutive firearms sentence for a criminal defendant already subject to
a greater minimum sentence for his predicate drug crime or crime of violence." Id. at
390.

       The Alaniz case is carefully and convincingly reasoned and has in fact been
followed in a number of circuits. See, e.g., United States v. Jolivette, 257 F.3d 581,
586-87 (6th Cir. 2001). We are bound in any event by our previous holding since
only the court en banc has the power to overrule it. See United States v. Caldwell, 339
F.3d 680, 681 (8th Cir. 2003).

      Affirmed.
                       ______________________________




                                         -2-